Per Curiam.
Respondent, on March 19, 1920, was granted a decree of divorce from the appellant, which decree awarded her the custody of their six minor children, there being no appearance by the appellant. On April 16, 1920, the appellant served and filed a motion to have the decree vacated and his default set aside on the ground that the order of default and decree had been taken against him through his inadvertence and excusable neglect. The trial court entered an order refusing to vacate the decree, from which order the appellant has brought this appeal.
It is not necessary to.detail the facts alleged by the respondent as showing a reason entitling him to have his default set aside and the decree opened. It is only necessary to say, upon the authority of Jarrard v. Jarrard, ante p. 70, 198 Pac. 741, that the relief asked for by the appellant should have been granted.
The order of the trial court, refusing to set aside the default and vacate the decree, is reversed, and that court is directed to allow appellant to file his answer, and to proceed to hear the case upon its merits.